Citation Nr: 0212555	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based in 
individual unemployability (TDIU) due to service-connected 
injuries.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from April 1959 to January 
1961.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran perfected an appeal for entitlement to service 
connection for vertigo and multiple injuries sustained in a 
fall.  At his April 2002 personal hearing, he withdrew those 
issues from appeal.  As such, the only issue before the Board 
is entitlement to total disability evaluation based on 
individual unemployability.  


FINDING OF FACT

The veteran's service-connected disabilities are not of such 
a severity as to preclude all forms of substantially gainful 
employment. 


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.16 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified the veteran of all regulations pertinent 
to the claim on appeal, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  In particular, the veteran was provided with a 
statement of the case in February 2001.  A May 2001 VA letter 
detailed the evidence that had already been submitted and 
stated what additional evidence was needed.  In this regard, 
all known and available service, private, and VA medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise and 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: (1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and (2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2001). To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth 38 C.F.R. §  4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).  
The record discloses that service connection is in effect for 
residuals of a fractured left radius and ulna, with 
arthritis, rated as 20 percent disabling; tinnitus, rated as 
10 percent disabling; residuals of spontaneous pneumothorax, 
left with thoracotomy scar, rated as 10 percent disabling; 
scar, donor site, right iliac crest, rated as 10 percent 
disabling; neuropathy of the left ulnar nerve, rated as 10 
percent disabling; and defective hearing, rated as 
noncompensable.  The combined disability rating is 50 
percent.  Therefore, the veteran's disability evaluation does 
not meet the criteria of 38 C.F.R. § 4.16(a) (2001).  

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a) (2001).  In this case, the RO denied consideration of 
the veteran's TDIU on an extraschedular basis in a rating 
decision issued in October 1998 by stating that there were no 
unusual or exceptional factors or circumstances associated 
with the veteran's disablement.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board notes 
that there has been no indication or assertion that VA's 
schedule for rating disabilities is insufficient or 
inadequate to assign ratings for the veteran's service-
connected disabilities.  

An April 1997 treatment report from John R. Lease, M.D., 
noted that the veteran had been injured in October 1996 by 
falling off a 10' ladder onto a concrete floor.  Dr. Lease 
stated that the veteran had "not worked since that date."  
In July 1998, Daniel J. D'Arco, M.D., acknowledged the 
injuries that the veteran sustained in his October 1996 fall 
and stated that a combination of those injuries precluded the 
veteran from doing heavy work.  However, he maintained that 
the veteran could return to the work force in the light-duty 
category.  To the contrary, in February 2001 and April 2001 
statements, Raymond J. Kraynak, M.D., stated that the veteran 
suffered from a left shoulder disability, vertigo, hearing 
damage, and dizziness, and was totally disabled and unable to 
work.  Finally, at his April 2002 personal hearing, the 
veteran asserted that he had not worked since his October 
1996 injury.  

A review of the evidence reveals that the veteran's 
unemployability has been attributed to the injuries he 
sustained in October 1996.  While Dr. Kraynak stated that the 
veteran was totally disabled and unable to work, he did not 
specify what had caused the veteran's unemployability.  Some 
of the disabilities recited by Dr. Kraynak are not service-
connected, and as the injuries sustained by the veteran in 
October 1996 have also not been service-connected, a total 
disability rating is not warranted at this time. 

Accordingly, the veteran is not entitled to a total 
disability rating based on individual unemployability. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

